Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.  Applicant’s amendments/responses filed 3/15/21 and 7/27/18 are acknowledged and have been entered.

2.  Applicant’s election without traverse of the species of HLA bound directly to the substrate in the reply filed on 3/15/21 is acknowledged.

Claims 1-9 and 15-20 read upon the elected species. 

Accordingly, claims 10-14 (non-elected claims of Group I) are from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Upon consideration of the art, search and examination is also being extended to HLA class I trimolecular complexes bound directly to the substrate through an anchoring moiety that is an antibody or antibody fragment 

Claims 1-20 are presently being examined as they read upon the elected species and the species enunciated above. 

3. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

4.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

5.  For the purpose of prior art rejections, the filing date of the instant claims  is deemed to be the filing date of application serial no. 10/669,925, i.e., 9/24/03, as the other applications listed on the bib data sheet do not support the claimed limitations of the instant application.  10/337,161 only provides support for detecting IgG1 antibodies in human sera by indirect coupling to an ELISA plate using two antibodies (2m and W6/32 for indirect attachment of sHLA) and detecting bound IgG1 antibodies using anti-human IgG1 antibody coupled to HRP (the same is the case for 60/113,842), or detection of human serum IgG1 antibodies using beads with chemically coupled sHLA.  60/474,655 does not provide support for the instant claims.



A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.  Claims 1-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by 
US 6,046,013 (publication date of 4/00).

Claim interpretation:  the instant specification discloses at [0042] that “The method of production of individual, soluble MHC molecules has previously been described in detail in patent application U.S. Serial No. 10/022,066 [i.e., recombinant production of soluble HLA molecules in mammalian cells]…It should be noted, however, that the presently claimed and disclosed isolation and purification methodologies can be used with HLA molecules (soluble or non-soluble, membrane bound or non-membrane bound) obtained by any means and should not be regarded as being limited to soluble HLA molecules produced according to the methodologies claimed and disclosed in the 10/022,066 application.”   There is no definition, limiting or otherwise, that is disclosed in the instant specification, nor in 10/022,066. Therefore, the limitation “individual…soluble class I HLA trimolecular complexes” is being interpreted as those soluble HLA class I complexes produced recombinantly in mammalian cells or isolated from biological fluids, cells or platelets. In addition, the “first antibody” and “second antibody” recited in instant dependent claim 9 are not recited as being different, so the said limitations are being interpreted as the same antibody, but different antibody molecules binding to the first HLA trimolecular complex and the second HLA trimolecular complex.

US 6,046,013 (publ. 4/00) discloses that it is important to detect and identify the specificity of antibodies against foreign HLA, as such alloantibodies can be induced by multiple blood transfusions, pregnancy or during a prior transplant rejection, and so it is important for monitoring transplant candidates and patients. US 6,046,013 discloses that it is also useful to monitor patients awaiting transplantation for anti-HLA antibodies.  Thus, US 6,046,013 discloses that antibodies specific to different HLA class I can be detected and identified, for example, adding a multiplicity of different HLA class I molecules  at different locations on a solid support. US 6,046,013 discloses that the soluble HLA class I molecules to be used in the method can be isolated from plasma or platelets.

US 6,046,013 discloses a process for detecting and identifying human antibodies specific for HLA proteins comprising attaching a plurality of HLA types to a solid support, each type unique from each other and if desired, each type can be separated from each other on the solid support.  US 6,046,013 discloses that in a preferred embodiment, forty different HLA class I molecules are added to wells of a solid support and the location of each type of HLA molecule on the plate is noted for identification purposes. Then serum from a person suspected of having antibodies specific to HLA may be placed into the wells containing known HLA molecules, and a detection process is performed to determine if the antibodies specific to particular HLA class I molecules are present.

US 6,046,013 also discloses that the biological samples to be tested may include blood, plasma, serum, saliva, lymph and the like, organ or tissue culture derived solutions, and solutions extracted from physiological tissues. US 6,046,013 discloses that insoluble supports may be any compositions to which HLA and antigen-binding molecules can be bound, which is readily separated from other material, and which is otherwise compatible with the overall method of measuring binding, such as beads, membranes, glass, plastic, polystyrene, polysaccharides, nylon or nitrocellulose. US 6,046,013 discloses that the HLA may be attached to a microtiter plate or strip that includes a hydrazide surface that is intended to covalently interact with biomolecules, or in a sandwich type method, the a capture agent such as an antibody(s) or fragment thereof such as Fab or F(ab’)2 or light or heavy chain fragments specific to epitopes conserved across a class of HLA molecules (i.e., a pan class I HLA antibody) or specific to an epitope expressed by a subset of HLA molecules may be attached to the solid support. US 6,046,013 discloses incubating the sample for a predetermined amount of time.

US 6,046,013 discloses that measuring HLA binding molecules may be performed in a variety of specific assays such as an ELISA.  US 6,046,013 discloses that microtiter plates or strips that include a surface that is intended to covalently interact with HLA binding antibodies or antigen binding fragments thereof Fab, F(ab’)2 can be used.    Serum from a person suspected of having antibodies specific for HLA is then contacted with the HLA class I attached to the solid support, and a detection process is performed.  The presence of antibodies binding to HLA is detected with a labeled reagent such as anti-human antibodies, including labeled with a covalently bound enzyme capable of providing a detectable signal, for example HRP or AP,   or including labeled with radiolabels, fluorophores, dyes, chemluminescers, colloidal particles and the like.  US 6,046,013 discloses detecting the different alloantibody specificities both qualitatively and quantitatively.  US 6,046,013 further discloses a kit comprising a solid support have a plurality of individual bound soluble HLA attached (see entire reference, especially claims, abstract, column 1 at lines 14-45, column 2 at lines 38-67, column 3, column 4 at lines 11-23 and 32-67, column 5 at lines 1-5, claims). 

With regard to “trimolecular” recited in the instant claims, as the HLA class I molecules are isolated from a cell, platelets, or serum (in serum but derived from a cellular source), it is an inherent property that they comprise endogenous peptides, and thus the heavy chain, light chain and peptide are present in a trimolecular HLA class I molecule complex.

8.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.  Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
US 6,046,013 (4/00) in view of US 5,478,741 (12/1995).

The disclosure of US 6,046,013 is enunciated above and will not be reproduced herein.

Although US 6,046,013 discloses a kit for identifying the HLA class I allele specificity of antibodies in a biological sample, the kit comprising a solid support such as a glass substrate having a plurality of individual soluble class I HLA trimolecular complexes from different class I HLA alleles bound thereto, it is silent as to the presence of an antibody detection reagent such as is recited in instant dependent claim 20.

As US 6,046,013 also discloses using an antibody detection reagent, it would have been prima facie obvious to one of ordinary skill in the art to have included such an antibody detection reagent in a kit.

One of ordinary skill in the art would have been motivated to do this for convenience sake.

In addition, US 5,478,741 discloses “The selected device and reagents for performing the immunoassay may be packaged in the form of a kit for convenience. For example, such a kit may include an appropriate assay device, antibody reagents, reagents for development of the assay such as buffers and, if needed, reagents for detection of the chosen label.” (See entire reference, especially column 6 at lines 16-21).  

It would have been prima facie obvious to one of ordinary skill in the art to have included such an antibody detection reagent in a kit as is disclosed by US 5,478,741.

One of ordinary skill in the art would have been motivated to do this for convenience sake.

10.  Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,046,013 (4/00) in view of WO 03/057852 A2 (07/17/03).

Claim interpretation:  the instant specification discloses at [0042] that “The method of production of individual, soluble MHC molecules has previously been described in detail in patent application U.S. Serial No. 10/022,066 [i.e., recombinant production of soluble HLA molecules in mammalian cells]…It should be noted, however, that the presently claimed and disclosed isolation and purification methodologies can be used with HLA molecules (soluble or non-soluble, membrane bound or non-membrane bound) obtained by any means and should not be regarded as being limited to soluble HLA molecules produced according to the methodologies claimed and disclosed in the 10/022,066 application.”   There is no definition, limiting or otherwise, that is disclosed in the instant specification, nor in 10/022,066. Therefore, the limitation “individual…soluble class I HLA trimolecular complexes” is being interpreted as those soluble HLA class I complexes produced recombinantly in mammalian cells or isolated from biological fluids, cells or platelets. In addition, the “first antibody” and “second antibody” recited in instant dependent claim 9 are not recited as being different, so the said limitations are being interpreted as the same antibody, but different antibody molecules binding to the first HLA trimolecular complex and the second HLA trimolecular complex.

US 6,046,013 (publ. 4/00) discloses that it is important to detect and identify the specificity of antibodies against foreign HLA, as such alloantibodies can be induced by multiple blood transfusions, pregnancy or during a prior transplant rejection, and so it is important for monitoring transplant candidates and patients. US 6,046,013 discloses that it is also useful to monitor patients awaiting transplantation for anti-HLA antibodies.  Thus, US 6,046,013 discloses that antibodies specific to different HLA class I can be detected and identified, for example, adding a multiplicity of different HLA class I molecules  at different locations on a solid support. US 6,046,013 discloses that the soluble HLA class I molecules to be used in the method can be isolated from plasma or platelets.

US 6,046,013 discloses a process for detecting and identifying human antibodies specific for HLA proteins comprising attaching a plurality of HLA types to a solid support, each type unique from each other and if desired, each type can be separated from each other on the solid support.  US 6,046,013 discloses that in a preferred embodiment, forty different HLA class I molecules are added to wells of a solid support and the location of each type of HLA molecule on the plate is noted for identification purposes. Then serum from a person suspected of having antibodies specific to HLA may be placed into the wells containing known HLA molecules, and a detection process is performed to determine if the antibodies specific to particular HLA class I molecules are present.

US 6,046,013 also discloses that the biological samples to be tested may include blood, plasma, serum, saliva, lymph and the like, organ or tissue culture derived solutions, and solutions extracted from physiological tissues. US 6,046,013 discloses that insoluble supports may be any compositions to which HLA and antigen-binding molecules can be bound, which is readily separated from other material, and which is otherwise compatible with the overall method of measuring binding, such as beads, membranes, glass, plastic, polystyrene, polysaccharides, nylon or nitrocellulose. US 6,046,013 discloses that the HLA may be attached to a microtiter plate or strip that includes a hydrazide surface that is intended to covalently interact with biomolecules, or in a sandwich type method, the a capture agent such as an antibody(s) or fragment thereof such as Fab or F(ab’)2 or light or heavy chain fragments specific to epitopes conserved across a class of HLA molecules (i.e., a pan class I HLA antibody) or specific to an epitope expressed by a subset of HLA molecules may be attached to the solid support. US 6,046,013 discloses incubating the sample for a predetermined amount of time.

US 6,046,013 discloses that measuring HLA binding molecules may be performed in a variety of specific assays such as an ELISA.  US 6,046,013 discloses that microtiter plates or strips that include a surface that is intended to covalently interact with HLA binding antibodies or antigen binding fragments thereof Fab, F(ab’)2 can be used.    Serum from a person suspected of having antibodies specific for HLA is then contacted with the HLA class I attached to the solid support, and a detection process is performed.  The presence of antibodies binding to HLA is detected with a labeled reagent such as anti-human antibodies, including labeled with a covalently bound enzyme capable of providing a detectable signal, for example HRP or AP,   or including labeled with radiolabels, fluorophores, dyes, chemluminescers, colloidal particles and the like.  US 6,046,013 discloses detecting the different alloantibody specificities both qualitatively and quantitatively.  US 6,046,013 further discloses a kit comprising a solid support have a plurality of individual bound soluble HLA attached (see entire reference, especially claims, abstract, column 1 at lines 14-45, column 2 at lines 38-67, column 3, column 4 at lines 11-23 and 32-67, column 5 at lines 1-5, claims). 

US 6,046,013 does not disclose wherein the soluble HLA class I molecules are recombinantly produced.

WO 03/057852 A2 teaches that to purify native class I molecules from mammalian cells requires time-consuming and cumbersome purification methods, and since each cell typically expresses multiple surface-bound HLA class I molecules, HLA purification results in a mixture of many different HLA class I molecules, and hence when performing experiments, different HLA molecules may not be directly distinguished from each other.  WO 03/057852 A2 teaches producing individual soluble MHC molecules recombinantly that are secreted from mammalian cells in a bioreactor unit. WO 03/057852 A2 teaches that these HLA class I molecules have an endogenous peptide loaded therein. The advantages of such production include obtaining substantial quantities of specific individual soluble MHC, increased purity, less downstream processing, continuous production of MHC molecules in a concentrated form. WO 03/057852 A2 teaches that a use for these MHC are to screen transplant patients for specific preformed MHC-specific antibodies. WO 03/057852 A2 teaches that W6/32 is a pan HLA class I antibody that can be used to bind conformationally intact HLA class I molecules   (See entire reference, especially para 1 on page 22, 2nd paragraph on page 4, paragraph spanning pages 6-7, page 13 at the last paragraph, page 21, Figure 28).

It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have substituted the isolated HLA class I molecules disclosed by the primary art reference with the recombinantly produced individual, soluble HLA class I molecules taught by WO 03/057852 A2.

One of ordinary skill in the art would have been motivated to do this in order to reap the myriad advantages of using recombinant molecules that are taught by WO 03/057852 A2.  

11.  Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,046,013 (4/00) in view of WO 03/057852 A2 (07/17/03) as applied to claims 1-19 above, and further in view of US 5,478,741 (12/1995). 

The combination and disclosure/teaching of US 6,046,013 in view of WO 03/057852 A2 have been discussed above, hereafter referred to as “the combined references.”  

The combined references do not teach inclusion of an antibody detection reagent in a kit such as is recited in instant claim 20.

As US 6,046,013 also discloses using an antibody detection reagent, it would have been prima facie obvious to one of ordinary skill in the art to have included such an antibody detection reagent in a kit.

One of ordinary skill in the art would have been motivated to do this for convenience sake.

In addition, US 5,478,741 discloses “The selected device and reagents for performing the immunoassay may be packaged in the form of a kit for convenience. For example, such a kit may include an appropriate assay device, antibody reagents, reagents for development of the assay such as buffers and, if needed, reagents for detection of the chosen label.” (See entire reference, especially column 6 at lines 16-21).  

It would have been prima facie obvious to one of ordinary skill in the art to have included such an antibody detection reagent in a kit as is disclosed by US 5,478,741.

One of ordinary skill in the art would have been motivated to do this for convenience sake.

12.  Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,046,013 (4/00) in view of Prilliman et al (Immunogenetics 1997, 45: 379-385). 

Claim interpretation:  the instant specification discloses at [0042] that “The method of production of individual, soluble MHC molecules has previously been described in detail in patent application U.S. Serial No. 10/022,066 [i.e., recombinant production of soluble HLA molecules in mammalian cells]…It should be noted, however, that the presently claimed and disclosed isolation and purification methodologies can be used with HLA molecules (soluble or non-soluble, membrane bound or non-membrane bound) obtained by any means and should not be regarded as being limited to soluble HLA molecules produced according to the methodologies claimed and disclosed in the 10/022,066 application.”   There is no definition, limiting or otherwise, that is disclosed in the instant specification, nor in 10/022,066. Therefore, the limitation “individual…soluble class I HLA trimolecular complexes” is being interpreted as those soluble HLA class I complexes produced recombinantly in mammalian cells or isolated from biological fluids, cells or platelets. In addition, the “first antibody” and “second antibody” recited in instant dependent claim 9 are not recited as being different, so the said limitations are being interpreted as the same antibody, but different antibody molecules binding to the first HLA trimolecular complex and the second HLA trimolecular complex.

US 6,046,013 (publ. 4/00) discloses that it is important to detect and identify the specificity of antibodies against foreign HLA, as such alloantibodies can be induced by multiple blood transfusions, pregnancy or during a prior transplant rejection, and so it is important for monitoring transplant candidates and patients. US 6,046,013 discloses that it is also useful to monitor patients awaiting transplantation for anti-HLA antibodies.  Thus, US 6,046,013 discloses that antibodies specific to different HLA class I can be detected and identified, for example, adding a multiplicity of different HLA class I molecules  at different locations on a solid support. US 6,046,013 discloses that the soluble HLA class I molecules to be used in the method can be isolated from plasma or platelets.

US 6,046,013 discloses a process for detecting and identifying human antibodies specific for HLA proteins comprising attaching a plurality of HLA types to a solid support, each type unique from each other and if desired, each type can be separated from each other on the solid support.  US 6,046,013 discloses that in a preferred embodiment, forty different HLA class I molecules are added to wells of a solid support and the location of each type of HLA molecule on the plate is noted for identification purposes. Then serum from a person suspected of having antibodies specific to HLA may be placed into the wells containing known HLA molecules, and a detection process is performed to determine if the antibodies specific to particular HLA class I molecules are present.

US 6,046,013 also discloses that the biological samples to be tested may include blood, plasma, serum, saliva, lymph and the like, organ or tissue culture derived solutions, and solutions extracted from physiological tissues. US 6,046,013 discloses that insoluble supports may be any compositions to which HLA and antigen-binding molecules can be bound, which is readily separated from other material, and which is otherwise compatible with the overall method of measuring binding, such as beads, membranes, glass, plastic, polystyrene, polysaccharides, nylon or nitrocellulose. US 6,046,013 discloses that the HLA may be attached to a microtiter plate or strip that includes a hydrazide surface that is intended to covalently interact with biomolecules, or in a sandwich type method, the a capture agent such as an antibody(s) or fragment thereof such as Fab or F(ab’)2 or light or heavy chain fragments specific to epitopes conserved across a class of HLA molecules (i.e., a pan class I HLA antibody) or specific to an epitope expressed by a subset of HLA molecules may be attached to the solid support. US 6,046,013 discloses incubating the sample for a predetermined amount of time.

US 6,046,013 discloses that measuring HLA binding molecules may be performed in a variety of specific assays such as an ELISA.  US 6,046,013 discloses that microtiter plates or strips that include a surface that is intended to covalently interact with HLA binding antibodies or antigen binding fragments thereof Fab, F(ab’)2 can be used.    Serum from a person suspected of having antibodies specific for HLA is then contacted with the HLA class I attached to the solid support, and a detection process is performed.  The presence of antibodies binding to HLA is detected with a labeled reagent such as anti-human antibodies, including labeled with a covalently bound enzyme capable of providing a detectable signal, for example HRP or AP,   or including labeled with radiolabels, fluorophores, dyes, chemluminescers, colloidal particles and the like.  US 6,046,013 discloses detecting the different alloantibody specificities both qualitatively and quantitatively.  US 6,046,013 further discloses a kit comprising a solid support have a plurality of individual bound soluble HLA attached (see entire reference, especially claims, abstract, column 1 at lines 14-45, column 2 at lines 38-67, column 3, column 4 at lines 11-23 and 32-67, column 5 at lines 1-5, claims). 

US 6,046,013 does not disclose wherein the soluble HLA class I molecules are recombinantly produced.

Prilliman et al teach large scale production of specific individual HLA molecules that are continuously produced (harvested biweekly) in a hollow fiber bioreactor at high purity (cell-free).   Prilliman et al teach high yield production of soluble HLA molecules from class I-negative transfectant mammalian cell lines transfected with nucleic acid sequences encoding TM-and-cytoplasmic-region-deleted soluble HLA alpha and 2m chains, purification using an anti-2m chain antibody coupled to a SEPHAROSE column, followed by characterization of eluted and purified peptides from the HLA class I molecules using mass spectrometry, indicating that these are HLA class I trimolecular complexes having endogenously loaded peptides (see entire reference).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have replaced the HLA class I complexes of the primary art reference with the specific individual HLA molecules of interest produced by the method taught by Prilliman et al.

One of ordinary skill in the art would have been motivated to do this in order to obtain a more pure, individual soluble HLA molecule, at high yield and in continuous production, and greater latitutde in choosing the HLA molecules to which alloantibody specificities are to be detected.

13.  Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,046,013 (4/00) in view of Prilliman et al (Immunogenetics 1997, 45: 379-385) as applied to claims 1-19 above, and further in view of US 5,478,741.  

The combination and disclosure/teaching of US 6,046,013 in view of Prilliman et al have been discussed above, hereafter referred to as “the combined references.”  

The combined references do not teach inclusion of an antibody detection reagent in a kit such as is recited in instant claim 20.

As US 6,046,013 also discloses using an antibody detection reagent, it would have been prima facie obvious to one of ordinary skill in the art to have included such an antibody detection reagent in a kit.

One of ordinary skill in the art would have been motivated to do this for convenience sake.

In addition, US 5,478,741 discloses “The selected device and reagents for performing the immunoassay may be packaged in the form of a kit for convenience. For example, such a kit may include an appropriate assay device, antibody reagents, reagents for development of the assay such as buffers and, if needed, reagents for detection of the chosen label.” (See entire reference, especially column 6 at lines 16-21).  

It would have been prima facie obvious to one of ordinary skill in the art to have included such an antibody detection reagent in a kit as is disclosed by US 5,478,741.

One of ordinary skill in the art would have been motivated to do this for convenience sake.

14.  No claim is allowed.

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644